

	

		III

		109th CONGRESS

		2d Session

		S. RES. 357

		IN THE SENATE OF THE UNITED STATES

		

			January 27, 2006

			Mr. McCain (for himself,

			 Mr. Kennedy, Mrs. Dole, Mr.

			 Akaka, Mr. DeWine,

			 Mr. Baucus, Mr.

			 Cochran, Mrs. Clinton,

			 Mr. Dayton, Mr.

			 Durbin, Mr. Lautenberg,

			 Mr. Levin, Mrs.

			 Feinstein, Mr. Carper,

			 Mr. Feingold, Ms. Murkowski, Ms.

			 Landrieu, Mr. Grassley,

			 Mr. Kerry, Mr.

			 Nelson of Florida, Mr.

			 Johnson, Mr. Allen,

			 Mrs. Boxer, Ms.

			 Cantwell, Mr. Lugar,

			 Mr. Talent, and Mr. Dodd) submitted the following resolution; which

			 was referred to the Committee on the

			 Judiciary

		

		RESOLUTION

		Designating January 2006 as National

		  Mentoring Month.

	

	

		Whereas youth mentoring is a centuries-old concept,

			 through which an adult provides guidance, support, and encouragement to help a

			 young person become a responsible and productive adult;

		Whereas mentoring, when done well, helps young people stay

			 in school and improve academically, boosts self-esteem and communication

			 skills, and improves the chances of going on to higher education;

		Whereas there are thousands of mentoring programs in

			 communities of all sizes across the United States, focused on building strong

			 and effective relationships between caring adults and young people who need

			 positive adult role models;

		Whereas in spite of the great benefits mentoring provides,

			 the United States has a serious mentoring gap, with more than 15,000,000 young

			 people currently in need of caring adult role models;

		Whereas the demand for mentoring far exceeds the current

			 capacity of local mentoring programs and the number of adults who currently

			 volunteer as mentors;

		Whereas recent research conducted as part of the National

			 Conversation on Mentoring—Take II points to the need to generate significantly

			 larger numbers of volunteer mentors as one of the most critical issues facing

			 mentoring;

		Whereas the designation of January 2006 as National

			 Mentoring Month will focus the Nation’s attention on the essential role

			 mentoring plays in the lives of young people;

		Whereas the month-long celebration of mentoring will

			 encourage more organizations, including schools, businesses, nonprofit

			 organizations, faith institutions, foundations, and individuals to become

			 engaged in mentoring; and

		Whereas National Mentoring Month will, most importantly,

			 build awareness of mentoring and recruit more individuals to become mentors,

			 helping close the Nation’s mentoring gap: Now, therefore, be it

		

	

		That the Senate—

			(1)proclaims the

			 month of January 2006 as the fifth annual National Mentoring

			 Month;

			(2)recognizes that

			 the President has issued a proclamation calling upon the people of the United

			 States and interested groups to observe the month with appropriate ceremonies

			 and activities that promote awareness of and volunteer involvement with youth

			 mentoring; and

			(3)recognizes with

			 gratitude the contributions of the millions of caring adults who are already

			 serving as mentors and encourages more adults to volunteer as mentors.

			

